                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

JARED HIGGS, Individually and as
Special Administrator of the Estate of
HEATHER HIGGS, Deceased                                                                   PLAINTIFFS

v.                                     Civil No. 4:16-cv-04079

PNK, INC. et al                                                                         DEFENDANTS

                                    MEMORANDUM OPINION

        On August 2, 2019, Plaintiff filed this Motion to Dismiss. ECF No. 40. According to Plaintiff,

all matters of fact and things in controversy have been fully and finally compromised and settled by

and between the parties. Id. Further, Plaintiff states he no longer desires to prosecute this cause of

action as alleged in Plaintiff’s Petition on file herein. Id. Defendants have not objected to this motion.

The parties have consented to the jurisdiction of a magistrate judge to conduct any and all proceedings

in this case, including conducting the trial, ordering the entry of a final judgment, and conducting all

post-judgment proceedings.       ECF No. 33.      Pursuant to this authority, the Court issues this

memorandum opinion and orders the entry of a final judgment in this matter.

        Absent any pending counterclaims, a court is authorized to dismiss a case at the Plaintiff’s

request on the terms that the court considers proper. FED. R. CIV. P. 41(a)(2). Defendants have

asserted no counterclaims and have not objected to this motion. After taking into consideration said

Motion, the Court finds the Plaintiff’s motion should be GRANTED and Plaintiff’s case be dismissed

with prejudice, with costs to be assessed against the party incurring same.

        ENTERED this 23rd day of August, 2019.

                                                                 /s/ Barry A. Bryant
                                                                 HON. BARRY A. BRYANT
                                                                 U.S. MAGISTRATE JUDGE
